Title: To John Adams from David Meriwether, 28 May 1798
From: Meriwether, David
To: Adams, John



Sir.
Washington 28th May 1798

A meeting of the Inhabitants of the Town of Washington & County of Wilkes in the State of Georgia having delegated to us the power of addressing in their name the Chief executive Magistrate of the Union on the present situation of public Affairs as they relate to our connections with foreign nations; we embrace the earliest opportunity to discharge the Trust so reposed in us.—
Whilst we cannot but deplore the present prospect of National Calamity; & anticipate with sensibility the deep distress which must be common in our Country, should that prospect be realized: we should at the same time express to you sentiments the reverse of those which universally pervade this part of the Community were we not to attribute the impending evils to the injustice of those with whom we are connected by National ties.—To the constant endeavours of the American Government for the maintenance of its Neutrality have been opposed the Intrigues of Foreign Courts to involve it in the Labyrinth of European Wars,—To unremitted & sincere exertions for the preservation of peace & the cultivation of harmony, have been opposed unwarrantable incroachments on our National rights, & studied indignity to our applications for public reparation.—
Foreign Nations have represented the American to be a divided people. Were we in reality so, their conduct could not fail to unite us; & should any daring invader on the Common rights of human nature presume to enforce its unjust purposes by public force, experience will then teach them they have been deceived.—
Altho we are here surrounded on one side by powerful savage Tribes, a amongst whom the Intrigues of foreign agents are generally too successful, bounded on another by the Territories of a nation apparently not Altogether friendly, & open on a third to the approaches of the Weakest Naval armaments; yet sir the people of this Country feel no disposition to submit with tameness to outrages upon common justice & insults upon national & individual honour.—They view with Indignation the unprecedented violations of National rights committed by those to whom the American Government have assiduously held out the Olive branch of peace,—They feel the strongest emotions of resentment for the shameful demands made as Terms upon which our public ministers might obtain the privilege of representing our greivances. With an acquiescence in such requisitions may the American Character never be tarnished.—
We cannot forego the present occasion to declare the grateful sense we entertain for the anxiety manifested by the Federal Executive for the prosperity of our Common Country & the preservation of our National happiness. The Citizens of this Community cannot but applaud that Spirit of Moderation which prompted the American Government, after repeated Indignities, to make a last struggle for an amicable accomodation of existing differences.—But notwithstanding more has been done than could have been justified by any other principle than that of an ardent & sincere desire for the preservation of peace, the prospect has with every step become more gloomy. Our solicitude & our Concessions have added insult to Injury. To concede farther would render us a degraded people,—To ask more from those who have set at defiance the acknowleged principles of National justice & National honour would render us undeserving of the respect of all mankind. Under these impressions we are prepared for the worst.—
Through you sir as the Chief organ of our Country we beg leave to express our confidence in the constituted Authorities of the Government. Be Assured that the people of this part of the Community are impressed with a firm determination to resist any  incroachments which may have for their object either an interference with the Sovereignty of our Country, or an aggression of our public rights. And the Government of the United States will receive our most decided support to any measures which may be adopted for the maintenance of our National honour & the preservation of our Independence.

David Meriwether. Chairman to the CommitteElijah ClarkPeter EarlyJohn GriffinRichard WorshamBenjamin PorterDavid HilhouseJohn MathewsEdward ButlerPeter L. V. AlenFrancis WillisJohn C. Walton